Citation Nr: 0734678	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-11 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of multiple emergency 
department visits on April 5, 2004, August 29, 2004, and 
September 6, 2004, at the Charlotte Regional Medical Center.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to 
July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision in which VAMC denied 
the appellant's claim for payment or reimbursement of 
multiple Emergency Department visits on April 5, 2004, 
August 29, 2004, and September 6, 2004, at the Charlotte 
Regional Medical Center.  In November 2004, the appellant 
filed a notice of disagreement.  A statement of the case was 
issued in February 2006 and a supplemental statement of the 
case was issued in July 2006.  The appellant filed a 
substantive appeal in April 2006.  

For the reasons expressed below, the matter is being REMANDED 
to the VAMC.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

In his April 2006 substantive appeal, the appellant requested 
a local hearing at Bay Pines, Florida.  The appellant had a 
local hearing at the Bay Pines VAMC in June 2006, and the 
transcript from that hearing is in the record.  

By letter dated in October 2007, the veteran's representative 
clarified that in his substantive appeal, the veteran had 
requested a travel board hearing at Bay Pines and requested 
that the claim be remanded for a travel board hearing.  



Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should transfer the claims 
file to the Regional Office (RO) in St. 
Petersburg, Florida, for purposes of 
scheduling a hearing. 

2.  The St. Petersburg RO should schedule 
the appellant for a travel board hearing, 
in accordance with his April 2006 request.  
The RO should notify the appellant of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

